         Case 5:17-cv-00807-SLP Document 45 Filed 10/29/18 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) ESTATE OF ANTHONY KADE DAVIS,            )
    on behalf of the deceased, Anthony Kade  )
    Davis,                                   )
                                             )
                                 Plaintiff,  )
                                             )
v.                                           )       Case No. CIV-17-807-SLP
                                             )
(1) THE SHERIFF OF CANADIAN COUNTY, )
    a political subdivision, and             )
(2) THE BOARD OF COUNTY                      )
    COMMISSIONERS OF CANADIAN                )
    COUNTY, a political subdivision,         )
                                             )
                                 Defendants. )

                            DEFENDANTS’ EXHIBIT LIST

       Defendants Sheriff of Canadian County and the Board of County Commissioners

of Canadian County, pursuant to Fed. R. Civ. P. 26 and the Court’s Scheduling Order

[Dkt. 14], hereby submit this list of exhibits:

 No.   Exhibit
 1.    Anthony Kade Davis’ Booking and Release Sheets from the Canadian County Jail
       from May 31, 2016 and June 5, 2016.
 2.    Anthony Kade Davis’ Medical Questionnaire completed during booking May 31,
       2016.
 3.    Medical Examiner’s report and findings, including test results.
 4.    Anthony Kade Davis’ medical records from Mercy – El Reno on March 23, 2013.
 5.    Anthony Kade Davis’ medical records from Mercy – El Reno on February 23,
       2014.
 6.    Anthony Kade Davis’ medical records from Mercy – El Reno on April 7, 2016.
 7.    Anthony Kade Davis’ medical records from Mercy – El Reno on April 12, 2016.
 8.    Report prepared by Miranda Huerta, LPN dated June 6, 2016
 9.    Medical Progress Note Forms and medical records of Turn Key Health made
       during incarceration of Anthony Kade Davis.
 10.   Recorded interview of Marlene Cannon by OSBI Agent Solorzano.
 11.   Policies and Procedures of the Canadian County Detention Center.
         Case 5:17-cv-00807-SLP Document 45 Filed 10/29/18 Page 2 of 2




 12.   Training records of jailers employed by the Canadian County Jail in 2016 who are
       identified as witnesses for the Defendants.
 13.   All documents listed by the Plaintiff, not otherwise objected to by Defendants.

                                                Respectfully submitted,


                                                s/ Stephen L. Geries
                                                Stephen L. Geries, OBA # 19101
                                                COLLINS ZORN & WAGNER, P.C.
                                                429 N.E. 50th Street, Second Floor
                                                Oklahoma City, OK 73105-1813
                                                (405) 524-2070/Fax: (405) 524-2078
                                                Email: slg@czwlaw.com

                                                ATTORNEY FOR DEFENDANTS
                                                BOARD OF COUNTY
                                                COMMISSIONERS OF CANADIAN
                                                COUNTY AND SHERIFF OF
                                                CANADIAN COUNTY

                            CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrant:

             J. David Ogle
             Babbit, Mitchell & Ogle
             9905 S. Pennsylvania Avenue
             Oklahoma City, OK 73159

             Attorney for Plaintiff


                                                s/ Stephen L. Geries
                                                Stephen L. Geries




                                            2
